Mellen C. J.
in delivering the opinion of the court, observed that though Lumberfs letter was far from being explicit, and free from obscurity, yet they must regard the whole letter together, and not a *420part only, as the expression of his opinion; and if the decision which he at first seemed tó have given in favor of the plaintiff, was qualified and neutralized by what followed, the letter was, at best, but an equivocal approbation of the hay as merchantable. The qualifying language must have been used for some purpose ; and some of the facts stated certainly negatived the approbation cautiously stated in the. beginning. If part of a quantity of hay is damaged, the whole quantity cannot, with any propriety, be said to be merchantable. On such doubtful and contradictory evidence, the plaintiff cannot recover.
Plaintiff nonsuit.